In an action, inter alia, for a declaration that the tax assessment method used by the defendants violates the Fair Housing Act (42 USC § 3601 et seq.), the plaintiffs appeal from an order of the Supreme Court, Westchester County (Jamieson, J.), entered May 29, 2003, which denied their motion for leave to serve an amended complaint.
Ordered that the order is affirmed, with costs.
Although leave to amend a pleading “shall be freely given” in the absence of surprise or prejudice (CPLR 3025 [b]), the determination whether to grant such leave is within the court’s discretion, and the exercise of that discretion will not be lightly disturbed (see Travelers Prop. Cas. v Powell, 289 AD2d 564, 565 [2001]).
Given the plaintiffs’ extended delay in moving for leave to serve an amended complaint, and the lack of a reasonable excuse for the delay in seeking that relief, the Supreme Court providently exercised its discretion in denying the plaintiffs’ *446motion for that relief (see Leonardi v City of New York, 294 AD2d 408 [2002]; Auwarter v Malverne Union Free School Dist., 274 AD2d 528 [2000]).
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Luciano, Schmidt and Skelos, JJ., concur.